EXHIBIT 21.1 EXAR CORPORATION LIST OF SUBSIDIARIES 1. Exar Canada Corporation (a Canadian corporation). 2. Exar GMBH (a German corporation). 3 . Exar (Hangzhou) Information Technologies Co., Ltd. (a People’s Republic of China limited liability corporation). 4. Exar International Corp. (a Cayman Island corporation) 5. Exar Japan Corporation (a Japanese corporation). 6 . Exar Korea Co. Ltd. ( a Korean limited liability corporation). 7. Exar Malaysia SDN BHD (a Malaysian limited liability corporation). 8. Exar SARL (a French limited liability corporation). 9 . Exar representative office (Italy) Exar Taiwan Hifn Inc. Micro Power Systems, Inc. Sipex Corporation Cadeka Microcircuits LLC Cadeka Technologies (HK) Ltd. Stretch, Inc. Stretch Europe GmbH Integrated Memory Logic Limited iML International iML Korea Integrated Memory Logic Inc. Integrated Memory Logic Hong Kong iML Taiwan (Branch) iML China WFOE
